UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2402


KIMBERLY LEE, on behalf of KJL,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:14-cv-01356-JMC)


Submitted:   April 29, 2016                   Decided:   May 18, 2016


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Lee, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kimberly Lee, on behalf of her minor daughter KJL, appeals

the   district        court’s    order    accepting    the     magistrate   judge’s

recommendation         and    affirming      the    Commissioner’s     denial     of

supplemental security income (SSI). *               We have reviewed the record

and     find     no     reversible       error.       Accordingly,     we    affirm

substantially for the reasons stated by the district court.                       Lee

v. Comm’r of Soc. Sec. Admin., No. 5:14-cv-01356-JMC (D.S.C.

Sept. 28, 2015).             We dispense with oral argument because the

facts     and   legal    contentions       are    adequately    presented    in   the

materials       before    this   court     and    argument   would   not    aid   the

decisional process.

                                                                            AFFIRMED




      *Although we previously have recognized “that non-attorney
parents generally may not litigate the claims of their minor
children in federal court,” Myers v. Loudoun Cty. Pub. Sch., 418
F.3d 395, 401 (4th Cir. 2005), we conclude that Lee is
authorized to litigate KJL’s claims in the circumstances
presented by this appeal from the administrative denial of SSI
benefits, see Adams ex rel. D.J.W. v. Astrue, 659 F.3d 1297,
1301 (10th Cir. 2011); Machadio v. Apfel, 276 F.3d 103, 107 (2d
Cir. 2002); Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000).



                                            2